Citation Nr: 0404312	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-18 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits.  


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The appellant's deceased spouse served under the Armed Forces 
of the Philippines from February 1950 to December 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  The appellant's deceased spouse's served with the 
Philippine Expeditionary Forces to Korea.  

2.  The appellant's deceased spouse is not shown to have had 
active military, naval, or air service in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
have not been met.  38  U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasizes 
VA's obligation to notify claimants what information or 
evidence is needed to substantiate a claim, and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  In addition, VA promulgated 
regulations that implement the statutory changes.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  After careful 
consideration, the Board finds that the VCAA does not apply 
in the instant case.  

The only issue before the Board at this time is whether the 
appellant's deceased spouse had qualifying service.  The 
record shows that the appellant's deceased spouse had service 
in the PEFTOK and that such service cannot be considered to 
be service in the United States Armed Forces.  Based on the 
appellant's deceased spouse's service, VA laws and 
regulations do not provide a legal entitlement to benefits as 
sought by the appellant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  "The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation."  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  

Nonetheless, the Board finds that the notice provisions of 
the VCAA have been satisfied.  That is, the decision dated in 
July 2002 and the statement of the case (SOC) issued in 
January 2003 provided the appellant with the applicable law 
and regulations pertaining to the claim on appeal.  She was 
specifically informed that in order to be eligible for 
benefits, her deceased spouse must have served with the 
United States Armed Forces.  Given the foregoing, the Board 
is satisfied that the RO has provided all notice and 
assistance as required by the VCAA.  There is no indication 
that the Board's present review of the claim will result in 
any prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  




Analysis

The appellant seeks basic eligibility for VA death benefits 
based on service of her deceased husband.  Eligibility for VA 
benefits is based upon statutory and regulatory provisions 
that define an individual's legal status as a veteran of 
active military, naval or air service.  See 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  To qualify for death 
benefits as a "surviving spouse," the appellant must have 
been the spouse of a "veteran" as defined by the foregoing 
laws and regulations.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50 (2002).  VA laws and regulations allow Philippine 
veterans who had recognized United States military service to 
claim certain VA benefits, and for their survivors to do 
likewise; however, such military service must be documented 
or verified by the Armed Forces of the United States.  See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.203.

The appellant's spouse died in December 1966.  The appellant 
applied for death benefits based upon her deceased husband's 
military service.  She submitted a certification from the 
Armed Forces of the Philippines showing that her deceased 
husband had served with the Philippine Expeditionary Forces 
to Korea (PEFTOK) from February 1950 to December 1952.  

The appellant contends, in essence, that her husband's 
military service with the Philippine Expeditionary Forces to 
Korea should be considered as valid military service with the 
Armed Forces of the United States.  In her substantive appeal 
received in July 2003, she stated that her husband was a 
member of the United Nations Forces of the Korean War.  She 
submitted a report from the General Headquarters, United 
Nations Command which was signed by a Brigadier General, USA, 
Adjutant General.  The report stated that the appellant's 
husband was a member of the PEFTOK and was a casualty of the 
Korean campaign and a member of the United Nations Forces.  
The is no legal provision showing that such service is deemed 
to be active military, naval, or air service of the United 
States Armed Forces.  The Board observes that there is 
nothing of record to certify that the appellant's deceased 
husband had any military service with the Armed Forces of the 
United States.  See 38 C.F.R. § 3.203.  Because the 
appellant's deceased husband's service with the Philippine 
Expeditionary Forces to Korea does not meet the requirements 
of 38 U.S.C.A. §§ 101(2) and (24); 38 C.F.R. § 3.1, she does 
not meet the eligibility requirements for death benefits as a 
"surviving spouse."  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50.  As such, there is no legal basis upon which to 
establish basic eligibility for VA death benefits.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant has not met the basic eligibility requirements 
for VA death benefits.  The appeal is denied.




	                        
____________________________________________
	KIMBERLY OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



